DETAILED ACTION
Claim Interpretation
Claims 15-20 were analyzed for patent eligible subject matter under 35 U.S.C. 101. Claims 15-20 are patent eligible because the specifications at ¶70 disclose that “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”
The amendments filed 03/08/2021 overcomes the previous rejection under 35 U.S.C. 101.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, and similarly regarding claims 8 and 15, the prior art of record, alone or in combination, fails to teach at least “generating a first list of triples based on the text corpus, wherein each triple of the first list comprises a first term representing a candidate hyponym, a second term representing a candidate hypernym, and a frequency value indicative of a number of times a hypemymy relation is observed between the candidate hyponym and the candidate hypernym in the text corpus; training, via machine learning, a neural network for hypernym induction based on the first list, wherein the trained neural network is a strict partial order network (SPON) comprising a layer of activations and connections that enforce asymmetry and transitivity requirements of strict partial order relations as soft constraints”.
At best, Beigman Klebanov et al (US 20150254565) teaches in ¶51 “For each of the other content words (e.g., pear), the algorithm may then determine a frequency of that content word 
At best, Baughman et al (US 20170124479) teaches in ¶132 “A method of semantic -frequency analysis may identify or count occurrences of parts of speech, hypernym/hyponym relationships, and other semantic structures that indicate similarity or dissimilarity to a particular rationale.”.
At best, Mote et al (US 20160292149) teaches in ¶38 “The hypernyms database 152 may optionally include additional information related to the relationships between the hypernyms and associated hyponyms, the relationships between hypernyms, and/or the relationships between hyponyms”.
The above prior art does not teach the generation of a list of triples comprising a hyponym, hypernym, and a frequency value indicative of a number of times a hypemymy relation is observed between the candidate hyponym and the candidate hypernym in the text corpus.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648.  The examiner can normally be reached on Monday-Friday 9-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN KY/Primary Examiner, Art Unit 2669